FILED
                             NOT FOR PUBLICATION                             JUN 14 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHAN DRAJAT,                                     No. 11-71418

               Petitioner,                        Agency No. A096-361-909

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Johan Drajat, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Drajat’s testimony and between his testimony and

declaration regarding his report to the police of the attempted poisoning, including

whether any report was made at all. See Kohli v. Gonzales, 473 F.3d 1061, 1071

(9th Cir. 2007) (discrepancies between testimony and declaration supported the

adverse credibility determination); Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th

Cir. 2007) (inconsistencies regarding details of incident that went to the heart of

the claim deprived the claim of “the ring of truth.”). In the absence of credible

testimony, Drajat’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Drajat’s CAT claim is based on the same testimony the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to Indonesia, his CAT claim also fails. See

id. at 1156-57.




                                           2                                    11-71418
      Finally, the BIA did not err in concluding that the IJ’s use of a transcript of

the earlier hearings did not violate Drajat’s due process rights. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice to

establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                          3                                     11-71418